DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the devices of claims 4, 14 and 15; the composition of claim 13.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Ren (WO 2015/135635) [US 2017/0186972 will be relied upon as a direct English translation] view of Soga (JP 2012028726) teaches an OLED represented by Figure 6:

    PNG
    media_image1.png
    626
    776
    media_image1.png
    Greyscale

The light emitting layer contains a material (paragraph 58). The material shows an energy level difference between the lowest singlet state S1 and the lower triplet state T1 may be ≤ 0.30 eV, such as 0.29 eV, 0.28 eV, 0.27 eV, 0.26 eV, 0.25 eV, 0.24 eV, 0.23 eV, 0.22 eV, 0.21 eV, 0.20 eV, 0.19 eV, 0.18 eV, 0.17 eV, 0.16 eV, 0.15 eV, 0.14 eV, 0.13 eV, 0.12 eV, 0.11 eV, 0.10 eV, 0.09 eV, 0.08 eV, 0.07 eV, 0.06 eV, 0.05 eV, 0.04 eV, 0.03 eV, 0.02 eV or 0.01 eV, etc  (paragraph 37). The above light emitting layer corresponds to applicants’ first organic layer; however, Ren in view of Soga (JP 2012028726) reads material fails to read on applicants’ compound (T) as required by independent claim 4. 

Ren in view of Soga (JP 2012028726) reads on applicants’ compound (T) and the crosslinked polymer but fails to teach the oscillator strength or compound (T) as required by independent claim 15.

Ren in view of Soga fails to teach, suggest or offer guidance that would render obvious to modify the OLED to arrive at the limitations of the above independent claims.
Claims 2-20 allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786